Case 2:15-cv-05193-ES-JAD Document 105-1 Filed 07/08/19 Page 1 of 2 PageID: 1520




                      EXHIBIT A
Case
  Case
     2:15-cv-05193-ES-JAD
       2:15-cv-05193-ES-JADDocument
                             Document
                                    105-1
                                      44 Filed
                                          Filed02/06/16
                                                07/08/19 Page
                                                          Page12ofof12PageID:
                                                                       PageID:530
                                                                               1521
